Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 April 1801
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


(copied)
Dear Sir
Stony Field Quincy April 6. 1801

I have received from Mr Pichon, your favour of the 10th. of January, and, while I feel my obligations to you for your kind Remembrance of me, I very heartily rejoice with you, in your return to your native Country.
The new Superintendant of the commercial relations between France and the United States, will, I presume be very well received here, and the better by most men for the part he acted in holland, in promoting the late Negotiation.
“I live” also “with my Family in a rural Solitary place of retirement” after an uninterrupted Toil of Six and twenty years in the service of the Public. Like you Also “I preserve the Love, the Doctrines and the Independence of true Liberty.” It is a lamentable Truth that Mankind, have always been ill treated by Government, and a most unfortunate Circumstance, which renders the Evil totally desperate is, that they are never so ill used as when they take the Government into their own hands. The Doctrines of Sansculottism are productive of more plagues than those of Sir Robert Filmar, while they last.
I am glad you are on good terms with your principal Deliverer from Olmutz, who did honor to his own head and heart by his wise and generous Conduct on that Occasion.—How extraordinary that Character! Is it not unique?—As it has been my fortune to conduct a Negotiation with him, I may without offense wish him a greater Glory than ever yet fell to the Lott of any Conqueror before him, that of giving Peace to Europe and Liberty and good Government to France.
Your Country by Adoption has grown and prospered since you saw it. You would scarcely know it, if you should make it a Visit.—It would be a great Pleasure to the farmer of Stony Field to take you by the hand in his little Chaumiere.
Mrs Adams, who is all the Family I have, joins me in respectfull attachment to you and your Lady and Family. With great / Regard I have the honor to be, dear Sir your most obedient / and very humble Servant

John Adams